543 S.E.2d 131 (2000)
351 N.C. 358
Christopher Todd MOORE
v.
CITY OF RALEIGH.
No. 548P99.
Supreme Court of North Carolina.
March 2, 2000.
Roy J. Baroff, Leonard T. Jernigan, Jr., Raleigh, for Moore.
Dorothy Woodward, Associate City Attorney, for City of Raleigh.
Prior report: 135 N.C.App. 332, 520 S.E.2d 133.


*132 ORDER

Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of March 2000."